861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Allen HEDGES, (Hodges), Petitioner-Appellant,v.Michael E. BUMGARNER, Attorney General of North Carolina,Respondents- Appellees.Gregory Allen HEDGES, (Hodges), Petitioner-Appellant,v.Michael E. BUMGARNER, Attorney General of North Carolina,Respondents- Appellees.
Nos. 88-7131, 88-7139.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 21, 1988.

Gregory Allen Hedges, appellant pro se.
Barry Steven McNeill, Office of Attorney General of North Carolina, for appellee.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these cases Gregory Allen Hedges seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinions accepting the recommendations of the magistrate discloses that these appeals are without merit.  Accordingly, in each case we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Hedges v. Bumgarner, et al, CA 87-459-WS (M.D.N.C. May 11, 1988;  CA-87-773-WS (M.D.N.C. May 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.